Citation Nr: 1413472	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  09-37 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1969 to June 1971.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

A portion of his records are in the Virtual VA system.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide claims for benefits.  Because this appeal was processed as least partly as part of the Virtual VA system, any future consideration of this appellant's claim should take into consideration the existence of this electronic record.  Indeed, VA is in the process of transitioning to another, even newer, electronic claims processing system - the Veterans Benefits Management System (VBMS) - with the hope that it will allow for even faster processing of claims for benefits.


FINDING OF FACT

Neither the claimed hearing loss nor tinnitus has been shown by competent and credible evidence to be the result of the Veteran's active military service.


CONCLUSION OF LAW

His claimed hearing loss and tinnitus are not shown to be due to disease or injury incurred in or aggravated by his active military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.1, 3.6, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Standard of Review

In deciding these claims, the Board has reviewed all of the evidence in the claims file, both the physical claims file and electronic ("Virtual VA") portion of it, and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  But while the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail.  See id.  The analysis below therefore focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, concerning the claims.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, both the medical and lay evidence, to determine its probative value, accounting for evidence that it finds persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must weigh against a claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

II. The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO as the Agency of Original Jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC) - such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has made clear that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of not only establishing there is a VCAA notice error but also, above and beyond that, showing the error is unduly prejudicial, meaning outcome determinative of the claim, i.e., more than harmless.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Here, prior to initially adjudicating the Veteran's claims in June 2008, so in the preferred sequence, a March 2008 letter was sent to him in accordance with the duty-to-notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  He was duly notified of the evidence that was needed to substantiate his claims, of information and evidence that VA would obtain, and of the information and evidence he was expected to provide, and told that VA would assist him in obtaining supporting evidence, but that it was his ultimate responsibility to provide VA any evidence pertaining to his claims.  He was also notified of the criteria for establishing a "downstream" disability rating and effective date in the eventuality service connection is ultimately granted.  See Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Therefore, he has received all required notice concerning his claims.

VA also has made the required reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A.  To this end, his service treatment records (STRs), private treatment records, and lay statements have been associated with his claims file for consideration, as have his VA records.

He also had a VA compensation examination in June 2008 concerning his claims, including for a medical nexus opinion regarding the etiology of his claimed bilateral hearing loss and tinnitus and their posited relationship with his military service.  This necessary medical nexus opinion subsequently was provided in a November 2009 addendum.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  But unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that, although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009).  Indeed, even when this is called into question or challenged, the Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).

Here, the VA examination and opinion are more than adequate since they were provided by an audiologist (audiology coordinator), so by a clinician specializing in hearing-related disorders, also since they are predicated on a review of the claims file for the pertinent history, contain a description of the history of these disabilities, document and consider the relevant medical facts and principles, and provide the necessary comment on the etiologies of these disabilities, particularly in terms of whether they are related or attributable to the Veteran's military service.  Most importantly, however, there is the required explanatory rationale enabling the Board to make a fully informed decision concerning these claims.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); see also D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Accordingly, VA's duty to provide a VA examination and medical nexus opinion is satisfied.  38 U.S.C.A. §5103A(d)(2); 38 U.S.C.A. § 38 C.F.R. §§ 3.159(c)(4), 3.326(a); Barr, 21 Vet. App. at 312; and McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran has received all required notice and assistance with these claims, has had a meaningful opportunity to participate effectively in their development, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  VA has provided him opportunity to submit evidence and argument in support of these claims, including during a hearing, which he declined.  He has not made the Board aware of any additional evidence needing to be obtained prior to appellate review of these claims, so no further action must be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Accordingly, the Board may proceed with appellate review of these claims.

III.  Legal Criteria

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during his active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303(a), 3.306. 

In interpreting sections 1110 and 1131 of the statute and section 3.303(a) of the regulations, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) held that a three-element test must be satisfied in order to establish entitlement to service connection.  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service - 
the so-called "nexus" requirement.  Walker v. Shinseki, 708 F.3d. 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004))). 
Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases - namely those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard.  See Walker, 708 F3d. at 1339 (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.

The Federal Circuit Court noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a Veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, 708 F3d. at 1336.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Significantly, the Federal Circuit Court indicated that showing a continuity of symptomatology after service is a lesser evidentiary burden than the nexus requirement of the three-part test discussed above: "The primary difference between a chronic disease that qualifies for § 3.303(b) analysis, and one that must be tested under § 3.303(a), is that the latter must satisfy the 'nexus' requirement of the 
three-element test, whereas the former benefits from presumptive service connection . . . or service connection via continuity of symptomatology" (emphasis added).  Id. at 1339. 

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit Court held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Id. at 1338-40.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and "medical nexus of a relationship between the condition in service and the present condition is required."  Id.  at 1338; see also id. at 1336, 1340 (holding that the claimant's allegation of a continuity of hearing loss ever since active service was not sufficient to support the claim under subsection 3.303(b), as hearing loss was not among the chronic diseases listed in section 3.309(a)).  A particular type of hearing loss, namely, sensorineural hearing loss, as an organic disease of the nervous system, is however recognized as chronic under § 3.309(a) and therefore within the purview of the continuity of symptomatology pleading exception afforded by § 3.303(b).  The Veterans Benefits Administration's (VBA's) M21-1MR has a section titled "Determining Impaired Hearing as a Disability," which includes the following note:  "Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a)." 
M21-1MR III.iv.4.B.12.a.

Sensorineural hearing loss also is eligible for presumptive service connection if shown to have manifested to a compensable degree (meaning to at least 10-percent disabling) within one year from the date of the Veteran's separation from service.  However, this presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Further concerning claims for hearing loss, the threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  But impaired hearing only will be considered to be an actual ratable disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

It also deserves pointing out, however, that the Court has held that § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal audiometric testing limits at time of separation from service.  See Hensley, 5 Vet. App. at 159.  The Court explained that, when audiometric test results do not meet the regularity requirements for establishing a "disability" at the time of the Veteran's separation from service, he nevertheless may establish his entitlement to service connection for a current hearing loss disability by submitting competent evidence showing the current disability is causally related to his service.  Id. at 160.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Competency of evidence differs from its credibility and ultimate weight.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In deciding claims, the Board must assess the probative value of all evidence submitted, so including both lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  This evaluation generally involves a three-step inquiry.  First, the Board must determine whether the evidence is competent.  See e.g., Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Second, the Board must determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether the evidence also is credible).  Third, the Board must assess the probative value and weight of the evidence in light of the entire record.  Gonzales, 218 F.3d at 1380-81.  As observed by the Federal Circuit Court, lay evidence must "demonstrate some competence."  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (citing 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.307(b)) (internal quotation marks omitted).  The Board may therefore discount the probative value of lay evidence if it finds such evidence not to be competent.  See id.; see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration).  However, the Board may not "categorically" require medical evidence or disregard lay evidence without first assessing its competence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that it was error in a cause-of-death claim to find "categorically" that a medical opinion was required to prove a nexus between the Veteran's service-connected mental disorder and his drowning death, and likewise to reject categorically the claimant's testimony on this issue as not competent simply because she was a lay person); see also Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without analyzing and weighing it).  Importantly, lay statements submitted by or on behalf of a claimant can be competent with respect to both the diagnosis and the etiology or cause of a disability, but this is entirely dependent on the specific type of disability at issue.  See Davidson, 581 F.3d at 1316.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  See 38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. at 469 (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Lay evidence is competent if it is provided by a person who has first-hand knowledge of facts or circumstances, or conveys matters that can be observed and described by a lay person.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge, such as experiencing pain in his right hip and thigh in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy).  For example, the Court has held that a lay person is competent to diagnose a disease with "unique and readily identifiable features" such as varicose veins.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Similarly, the Court has found a lay person competent to identify tinnitus and flat feet, which are disorders that can be identified based on lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). 

However, lay testimony is not competent with respect to determinations that are "medical in nature" or require medical knowledge due to their complexity.  See Barr, 21 Vet. App. at 309.  For example, the Court held that a claimant was not competent to determine whether he had rheumatic fever, which was a more medically complex condition.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

The Federal Circuit Court has held that lay evidence may be competent and sufficient to establish a diagnosis of a condition in the following circumstances:  (1) when the condition is simple, such as a broken leg, as opposed to when the condition is more complex, such as a form of cancer; (2) when the layperson is reporting a contemporaneous medical diagnosis, or; (3) when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 & n4 (Fed. Cir. 2007).

Competent medical evidence, as distinguished from lay evidence, is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1). Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Id.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  Id. 

The competency of evidence differs from the weight assigned to the evidence, which varies according to its credibility and probative value.  See Layno, 6 Vet. App. at 469; accord Rucker v. Brown, 10 Vet. App. 67, 741997; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that "although interest may affect the credibility of testimony, it does not affect competency to testify.").  The Board discounts the weight of evidence it finds not to be credible.  See Washington, 19 Vet. App. at 368 (noting that the witness's credibility affects the weight to be given to his testimony).

In determining whether statements submitted by a Veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright, 2 Vet. App. at 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

IV.  Analysis

The Veteran asserts that his military service caused or, at the very least, contributed to his hearing loss and tinnitus (i.e., ringing) in both of his ears.  Specifically, he contends that the military disregarded his family doctor's recommendation that, because of his history of encephalitis, his condition would worsen during active duty because of repeated exposure to loud noise as a soldier and consequent injury (i.e., acoustic trauma).

A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or a disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).


A review of the Veteran's STRs shows that, prior to his enlistment, he was treated for mild viral encephalitis in August 1968.  Of record is a December 1968 letter from his private physician, Dr. S.A., evidencing that the Veteran was hospitalized for several days but gradually improved.  During his April 1969 pre-induction examination, he received an audiological evaluation that showed he had some hearing loss.  Reported puretone thresholds, in decibels, in the relevant frequencies were:

HERTZ
500 Hz
1,000 Hz
2,000 Hz
3,000 Hz
4,000 Hz
RIGHT
15
10
15
30
35
LEFT
25
15
15 
15
15 

There resultantly is no question that hearing loss pre-dated his enlistment because he had greater than 20-decibel losses in his right ear in the 3,000 and 4,000 Hz frequencies and in the 500 Hz frequency in his left ear.

If, as here, a pre-existing disability was noted at time of entry into service, the Veteran cannot bring a claim for service connection for that disability, only instead a claim for service-connected aggravation of that disability.  In that case, however, § 1153 applies and the burden falls on him to establish aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). 

A pre-existing condition will be presumed to have been aggravated by active military service when there is an increase in disability during such service, unless there is a specific finding that the increase is due to the natural progression of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).


Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Mere temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that evidence of a temporary 
flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability).

Moreover, in Verdon v. Brown, 8 Vet. App. 529   (1996), the Court held that the presumption of aggravation does not attach even where the pre-existing disability has been medically or surgically treated during service and the usual effects of treatment have ameliorated disability so that it is no more disabling than it was at entry into service.

Evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

Independent medical evidence generally is needed to support a finding that a pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  That said, the presumption of aggravation applies where there was a worsening of the disability during service, regardless of whether the degree of worsening was enough to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).

Here, in June 1969, Dr. S.A. submitted another opinion letter stating that the Veteran's mild viral encephalitis had cleared without signs of any residual.  He also indicated the Veteran had had frequent ear infections during his childhood, and that he also had scarring of the ear drums, but no definite loss of hearing.

During his March 1971 military separation examination, the Veteran had another audiometric evaluation.  That evaluation demonstrated a threshold shift from the April 1969 pre-induction examination, but not insofar as showing greater or worse hearing loss, so not suggesting any aggravation of the Veteran's pre-existing hearing loss on account of his service.  The reported March 1971 puretone thresholds, in decibels, were:

HERTZ
500 Hz
1,000 Hz
2,000 Hz
3,000 Hz
4,000 Hz
RIGHT
10
10
20
0
10
LEFT
15
15
5
10
10

So upon separation from service, he had entirely normal hearing bilaterally in all of the tested frequencies, even though it was again noted in the report of his separation examination that he had a history of mild encephalitis.  Thus, there was no indication of aggravation (meaning chronic or permanent worsening) of his hearing loss because of his service.  Indeed, a review of his STRs in their entirety shows there were no complaints of hearing loss, tinnitus or ear infections at any time while he was in service.  His military service ended in June 1971.

A review of post-service private medical records from Central Baptist Hospital shows he had a total right tympanic (eardrum) perforation in September 1981, so about 10 years later.  While the post-operative report noted that he had a total left tympanic perforation, a review of the actual operating room record shows that he instead had a total right tympanic perforation.  So there is some discrepancy as to what ear was affected.  But, regardless, there was no indication of a chronic or permanent worsening of his hearing loss because of anything that had occurred during his military service, including exposure to loud noise.

In addition, a February 2008 private medical opinion from Dr. A.M. confirmed that the Veteran had an eardrum replacement and tympanoplasty on his right side, which possibly had contributed to his complaint of hearing loss being worse in his right ear than in his left ear.  It was documented that he had a history of noise exposure during his active military service and a history of wax impaction.  Dr. A.M. diagnosed a mild loss in the left ear and a moderate-mixed loss in the right ear.  Audiogram results showed puretone threshold levels in the right ear were 45, 50, 40, 40, and 55 decibels, in the relevant frequencies, and thresholds in the left ear of 30, 25, 20, 25, and 25 decibels.  Dr. A.M. further noted that the Veteran's speech thresholds were consistent with hearing levels on both ears but that he had excellent discrimination at amplified levels.  She opined that, if he was medically cleared for hearing aids, they would help him better understand his listening environment and the ringing he had, especially in his right ear.  Therefore, she did not attribute any of his hearing impairment or tinnitus to his military service or alternatively indicate that his service had aggravated any pre-existing hearing loss.

The VA medical records that also are in the file show the Veteran reported a history of tinnitus.  Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  It is often subjective in nature; indeed, because of its inherently subjective nature, even a layman such as the Veteran is considered competent to report the observable manifestations of tinnitus like this ringing, buzzing, roaring, or clicking sound mentioned.  He is competent to provide evidence regarding tinnitus, as it is a condition readily apparent through the senses.  See Charles v. Principi, 16 Vet. App. 370 (2002) (holding that tinnitus is subjective and the kind of condition lay testimony is competent to describe); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses).  There still has to be attribution of his tinnitus and hearing loss to his service, however.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred [or aggravated] in service.").

A February 2006 VA progress note posits that chronic tinnitus was discovered during the Veteran's military exit physical and that he had an absent right tympanic membrane (again, meaning eardrum).  He was seen again in April 2008, at which time he reported experiencing constant ringing in his ears and that, while in service, he had a right ear drum replacement.  He also reported being repeatedly exposed to loud noise during his service.  It was recommended that he have an audiological evaluation.

In May 2008, he had an audiological consultation during which he reported having hearing tests performed in the past several months.  It was documented in the May 2008 VA progress note that he had a history of middle ear problems in the left ear and that he had had a tympanic membrane repair following a series of infections in his right ear.  

In June 2008, he had a VA audiological evaluation for his claims.  He reported that his tinnitus had been present since his basic training in service.  The examiner diagnosed mild-to-moderate conductive loss at all frequencies in the right ear and clinically normal hearing in the left ear.  Audiometric testing reflected puretone threshold levels in the right ear of 30, 45, 35, 40 and 50 decibels, in the relevant frequencies, with an average loss of 42.5 decibels, and thresholds in the left ear of 20, 20, 15, 20, and 20 decibels, with an average loss of 18.75 decibels.  The Veteran's speech recognition scores using the Maryland CNC Word List were 96 percent in the right ear and 100 percent in the left ear.

Based on his review of the relevant evidence in the claims file, and the Veteran's reported history, this VA examiner determined that it was less likely than not that the Veteran's hearing loss and tinnitus were caused by or the result of his military service.  In explanation, she noted the Veteran's history of frequent ear infections during his childhood and scarring of his ear drums, as evidenced by the medical opinion letters from Dr. S.A. In addition, this examiner cited to the fact that there were no complaints of hearing loss, tinnitus or ear infections during the Veteran's service and that his hearing was within normal limits at the time of his March 1971 military separation examination.  She further observed that he had had right ear tympanoplasty surgery in September 1981, some 10 years after his military discharge.

This VA examiner also subsequently commented on the etiologies of the Veteran's hearing loss and tinnitus in a November 2009 addendum.  She reiterated that his current hearing loss and tinnitus were not caused or aggravated by military noise exposure, so even accepting that he had been exposed to loud noise during his service as alleged.  She therefore acknowledged the occurrence of this claimed injury in service, still nonetheless disassociated the hearing loss and tinnitus from that trauma.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied entirely on the absence of evidence in the STRs to provide a negative opinion).  Cleary then, here, unlike in Dalton, there was the required recognition even of this specific injury in service.

In other portions of her report, it was documented that the 2008 VA audiological evaluation had showed that the Veteran had normal hearing in his left ear and a mild-to-moderate level, conductive, hearing loss in his right ear.  This examiner explained that conductive hearing loss was not the type of hearing loss caused by noise exposure, but instead, noise exposure caused sensorineural-type hearing loss.  She indicated conductive hearing loss most commonly was the result of prolonged middle ear disease or ear surgery, and she chronicled the Veteran's history of middle ear disease pre-dating his military service.  She also noted the lack of complaints of ear problems during his service and his normal hearing test at separation.  She additionally revealed that research studies had shown that hazardous noise exposure has an immediate effect on hearing acuity and that it is usually temporary at first; it did not have a "delayed onset" nor was it progressive or cumulative.  See Otolaryngology, Volume II, 3rd Edition, Paparella & Shumrick, WB Saunders Co. 1991, p. 1639; 2005 findings from the Institute of Medicine's (IOM's) landmark study:  Noise & Military Service; and Noise Manual, 5th Edition, edited by Berger et al., AIHA Press, p. 459.


This commenting VA examiner further observed there is no evidence indicating the Veteran's pre-existing history of middle ear disease worsened while he was in service.  Again, she cited to his right ear tympanoplasty surgery in September 1981, some 10 years after his discharge from the military.  She surmised that the current right ear conductive hearing loss was most likely caused by the chronic ear infections and eardrum surgery.  She therefore continued to disassociate the Veteran's hearing impairment and tinnitus from his service.

Consequently, the evidence of record fails to show the Veteran's pre-existing hearing loss increased in severity during or as a result of his service, meaning worsened above and beyond its natural progression.  If anything, his hearing acuity was even better when separating from service than it was when entering service.  Certainly, then, there is not the required showing of aggravation.  In fact, according to the results of his VA compensation examination, he only has ratable hearing loss in his right ear, not also in his left ear.  But even accepting that the results of other hearing tests suggest that he also has ratable hearing loss in his left ear, so not just in his right ear, there still has not been attribution of the hearing loss in either ear to his service, including in the way of aggravation.  Moreover, his tinnitus similarly has been determined to be unrelated to his service.

He had a history of mild encephalitis, ear infections and scaring of his ear drums prior to his military service.  There were no reported complaints of hearing loss, tinnitus or ear infections during his service.  His March 1971 military separation examination showed he had normal hearing acuity in contrast to his April 1969 
pre-induction examination, which instead showed he had some hearing loss in certain frequencies (though not in all).  He had a total right tympanoplasty in September 1981, some ten years after the conclusion of his service.  Further, the November 2009 VA audiological opinion competently and credibly opined that his conductive hearing loss in his right ear was caused by the chronic ear infections and eardrum surgery, not by exposure to loud noise during his service, owing to the fact that this type of hearing loss (conductive) is not caused by this type of trauma, as is sensorineural hearing loss.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

Additionally, and as mentioned most importantly, this same examiner provided a detailed explanatory rationale for disassociating the Veteran's bilateral hearing loss and tinnitus from his service; concluding they were not caused or aggravated by his service.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (Most of the probative value of an opinion comes from its underlying reasoning or rationale, not merely from reviewing the claims file, although that, too, has significance if it would reveal facts or evidence that might affect the underlying basis of the opinion.)  Thus, the presumption of aggravation does not apply.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a); Beverly, 9 Vet. App. at 405.

Further, the February 2008 private medical opinion from Dr. A.M lacks discussion of the underlying basis for the opinion that the Veteran's hearing loss and tinnitus was the result of the acoustic trauma he sustained during his service versus frequent childhood ear infections, mild encephalitis prior to service and ear drum surgery following his service.  The opinion of the private audiologist does not account for these other seemingly relevant factors in the Veteran's medical history, including especially in terms of why they have little-to-no bearing on his current hearing impairment.  Consequently, this private examiner's opinion does not have the proper factual foundation and predicate.  Generally, the degree of probative value that may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  But also significant, and indeed as mentioned even more important, is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually had examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the Veteran).  So as the Court made clear in Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008), the probative value of a medical opinion comes from when there is factually accurate, fully articulated, and sound reasoning for the conclusion, not just from mere review of the claims file).  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[a] medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

The Board, then, may conversely reject a medical opinion that was based on an inaccurate factual premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  As the Court explained in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on a Veteran's statements renders a medical report not credible if the Board rejects the statements of the Veteran as lacking credibility.  Here, it is no so much that this private examiner relied on an inaccurate history, including even as perhaps recounted by the Veteran in the course of being evaluated, rather, this examiner by all accounts relied instead on an incomplete medical history, so as mentioned did not account for relevant facts in this history.  The opinion therefore resultantly declines in probative value, especially in comparison to the VA examiner's opinion that does not have these failings.

The VA examiner conversely discussed all of these potential factors and sources of the current hearing loss and tinnitus.  In other words, this commenting private audiologist did not account for all of the relevant facts in terms of also reconciling these additional facts with her opinion, including in terms of why they are in her apparent estimation clinically insignificant.  Thus, the November 2009 VA opinion disassociating the Veteran's hearing loss and tinnitus from noise exposure in service and stating that his hearing loss, in particular, pre-dated his service and remained unchanged during his service, so was not aggravated, is sufficient when viewed in light of the other probative evidence in the file to conclude there was not the required aggravation of this pre-existing disability during or on account of his service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Accordingly, the preponderance of the evidence weighs against finding that the Veteran's hearing loss and tinnitus were caused by or aggravated during his service, that he had sensorineural hearing loss in either ear to a compensable degree within a year of his discharge to warrant presuming it was incurred during his service, or that his present-day hearing impairment - whether due to his hearing loss, tinnitus, or a combination of both - is otherwise related or attributable to his service.


ORDER

The claim of entitlement to a service connection for bilateral hearing loss disability is denied.

The claim of entitlement to a service connection for tinnitus also is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


